DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-16 are pending.

With respect to Claim 1:
_______ discloses a _______.
Primary does not expressly disclose 
However, Secondary teaches 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify primary with the teachings of secondary and provide _____ so as to ________

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Iwamoto (United States Patent 9,531,132).
With respect to Claim 1:
Iwamoto discloses a shielding (FIG. 1; 40, 50) for a signal connector (FIG. 1, 10), comprising:
a plurality of shielding walls (FIG. 1, 41a, 41b, 41c, 51, 52) arranged to electromagnetically shield a signal contact (FIG. 4,20) of the signal connector (FIG. 1, 10), at least two of the shielding walls (FIG. 1, 41c) are parallel with each other at least in sections in a cross-section perpendicular to an insertion direction (FIG. 1, see notation ID);
a forward end (FIG. 1, see notation) open for receiving a mating connector (Column 4, lines 64-66 & Column 5, lines 1-3) along the insertion direction (ID); and 
a longitudinal circumferential retention element (FIG. 1, 53) extending along a circumferential direction (FIG. 1, see notation C) of the shielding (40, 50).
With respect to Claim 2:
Iwamoto discloses the shielding, wherein the longitudinal circumferential retention element (FIG. 1, 53) is a groove (Column 8, lines 24-26 & 50-67).
With respect to Claim 3:

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Bend portions)][AltContent: textbox (C)][AltContent: arc][AltContent: arrow][AltContent: textbox (Forward end)][AltContent: textbox (Insertion direction ID)][AltContent: connector][AltContent: arrow]
    PNG
    media_image1.png
    616
    850
    media_image1.png
    Greyscale

With respect to Claim 4:
Iwamoto discloses the shielding, wherein the longitudinal circumferential retention element (53) is formed by the shielding walls (FIG. 1, 51, 52).
With respect to Claim 5:
Iwamoto discloses the shielding, wherein the longitudinal circumferential retention element (53) is limited by a limiting wall (FIG. 6, see notation) formed monolithically with at least one of the shielding walls (FIG. 6, 51, 52).

[AltContent: arrow][AltContent: textbox (Cut-out)][AltContent: textbox (w1)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Limiting walls)]
    PNG
    media_image2.png
    611
    632
    media_image2.png
    Greyscale

With respect to Claim 6:
Iwamoto discloses the shielding, wherein the longitudinal circumferential retention element (53) has a uniform depth or height along the circumferential direction (FIG. 1, see notation C).
With respect to Claim 7:
Iwamoto discloses the shielding, wherein the longitudinal circumferential retention element (53) has a uniform width (FIG. 7, see notation w1) extending parallel with the insertion direction (FIG. 1, see notation ID).
With respect to Claim 8:

With respect to Claim 9:
Iwamoto discloses the shielding, wherein at least a section of the shielding (40, 50) having the longitudinal circumferential retention element (53) is a stamp-bent part (FIG. 6, see notation of bent parts) (Column 9, lines 20-39).
With respect to Claim 10:
Iwamoto discloses the shielding, wherein at least two adjacent shielding walls (FIG. 1, 41b, 41c) of the shielding walls (FIG. 1, 41a, 41b, 41c, 51, 52) are planar and are connected with each other by a bend (FIG. 6, see notation bend portions), a longitudinal direction of the bend (FIG. 6, see notation bend portions) is parallel with the insertion direction (FIG. 1, see notation ID).
With respect to Claim 11:
Iwamoto discloses the shielding, wherein the longitudinal circumferential retention element (53) extends through the bend (FIG. 1, see notation bend portions).
With respect to Claim 12:
Iwamoto discloses the shielding, wherein the longitudinal circumferential retention element (53) has a cut-out (FIG. 6, see notation) in a region of the bend (FIG. 6, see notation).
With respect to Claim 13:

With respect to Claim 14:
Iwamoto discloses the shielding, wherein the shielding (40, 50) has an overall rectangular (FIG. 1, see 40, 50) or trapezoidal cross sectional shape.

With respect to Claim 15:
Iwamoto discloses a method for manufacturing a shielding for a signal connector (FIG. 1, 10) (Column 3, lines 17-33), comprising: 
providing a flat sheet material (FIG. 1, 40) (Column 3, lines 17-21);
shaping the flat sheet material by stamp-bending to form a longitudinal element (FIG. 1, 40) in the flat sheet material (Column 3, lines 17-33); and
bending the flat sheet material (FIG. 1, 41) perpendicular to the longitudinal element (FIG. 1, 40) after forming the longitudinal element, the sheet material is bent to form a plurality of shielding walls (FIG. 1, 41) for shielding a signal contact (FIG. 4, 20) of the signal connector (FIG. 1, 10), the longitudinal element forms a longitudinal circumferential retention element (FIG. 1, 53) in the shielding (40).
With respect to Claim 16:
Iwamoto discloses the method, wherein a plurality of cut-outs (FIG. 6, see notation) are formed in the sheet material (FIG. 6, 50) at cross-sections of the longitudinal circumferential retention element (53) and a plurality of bends (FIG. 1, see notation) prior to forming the shielding (FIG. 1, 40) (Column 8, lines 13-34).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672.  The examiner can normally be reached on Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PETER G LEIGH/Examiner, Art Unit 2831